Citation Nr: 0114928	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  98-00 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for Barrett's 
esophagus/ulcer disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hypothyroidism.

4.  Entitlement to service connection for autoimmune 
thyroiditis.

5.  Entitlement to service connection for chronic renal 
insufficiency.

6.  Entitlement to service connection for polycythemia.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from March 1969 to 
December 1970.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
from the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Portland, Oregon (hereinafter RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claims of entitlement 
to service connection for the disorders on appeal.  As these 
procedures could not have been followed by the RO at the time 
of the January 1997 rating decision, and as these procedures 
are more favorable to the veteran than those previously in 
effect, further development is in order.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Board observes that the RO denied the claims of 
entitlement to service connection for the disorders on appeal 
on the basis that they were not well grounded.  The statutory 
requirement that a veteran submit a well-grounded claim, 
however, was repealed by the Veterans Claims Assistance Act 
of 2000, as discussed above.  Hence, due process requires 
that these claims be developed and readjudicated under the 
Veterans Claims Assistance Act of 2000 on the merits.  
Bernard, 4 Vet. App. at 392-94.  

Additionally, under the new law, a veteran is entitled to a 
complete VA medical examination, which includes an opinion as 
to whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096, 2097-98 (to be codified as amended at 38 U.S.C. 
§ 5103A).  The Board notes that the veteran was not afforded 
examinations in conjunction with his claims of entitlement to 
service connection for the appealed disorders.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
evidence that provides a relationship 
between the claimed disorders and his 
period of active military service, as 
well as postservice medical and 
nonmedical indications of such disorders 
that can be independently observed or 
verified.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The veteran should be afforded the 
appropriate VA examinations to determine 
the etiology of any Barrett's 
esophagus/ulcer, hypertension, 
hypothyroidism, autoimmune thyroiditis, 
chronic renal insufficiency, and 
polycythemia found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiners prior to the requested study 
and the examination report should reflect 
that such a review was made.  Following a 
review of the claims file, the examiners 
should state whether any diagnosed 
Barrett's esophagus/ulcer, hypertension, 
hypothyroidism, autoimmune thyroiditis, 
chronic renal insufficiency, and 
polycythemia are related to the veteran's 
active duty military service.  The 
examiners are also requested to provide 
an opinion as to whether any diagnosed 
Barrett's esophagus/ulcer, hypertension, 
hypothyroidism, autoimmune thyroiditis, 
chronic renal insufficiency, and 
polycythemia are caused or aggravated by 
any service-connected disorder.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures.  

5.  Thereafter, the RO should adjudicate 
the issues of entitlement to service 
connection for the disorders on appeal on 
the merits.  If any issue on appeal is 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had the requisite 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (hereinafter Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 

Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

